                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

LAURA SUE HALPERIN,                                                    )
                                                                       )
                                        Plaintiff,                     )
                                                                       )
                              v.                                       )         1:18CV396
                                                                       )
ANDREW SAUL,                                                           )
Acting Commissioner of Social Security1,                               )
                                                                       )
                    Defendant.                                         )

                                                           ORDER

          On August 2, 2019, the United States Magistrate Judge’s Recommendation was filed,

and notice was served on the parties pursuant to 28 U.S.C. § 636. Plaintiff filed objections,

(ECF No. 25), within the time limit prescribed by Section 636.

          The Court has reviewed Plaintiff’s objections de novo and finds that they do not change

the substance of the United States Magistrate Judge’s Recommendation, (ECF No. 21), which

is affirmed and adopted.

          IT IS THEREFORE ORDERED that the Commissioner’s decision finding no

disability is AFFIRMED, that Plaintiff’s Motion to for Judgment Reversing or Remanding for

Further Proceedings the Decision of the Commissioner of Social Security, (ECF No. 12), is

DENIED, that the Commissioner’s First Motion for Judgment on the Pleadings, (ECF No.

17), is GRANTED, and that this action is DISMISSED WITH PREJUDICE.

          A Judgment dismissing this action will be entered contemporaneously with this Order.

          This, the 27th day of September 2019.

                                                             /s/ Loretta C. Biggs
                                                             United States District Judge

1 Andres Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Nancy A. Berryhill as the Defendant in this suit. No further action need be taken
to continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
